DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deutsch (US 2014/0288408 A1). 
With regard to claim 16, Deutsch discloses A medicament delivery device  (Fig. 1) comprising: a medicament container (6) comprising medicament container walls and a sealing element  (see near 1 at Fig. 1, but also element 4 of Fig. 10 which is a better representation of the same element); a stopper (generally at 36) translatably disposed inside the medicament container; a pressure sensor (21); and a plunger (16) passing through an axial bore of the sealing element, the plunger being operable to displace the stopper; wherein the sealing element, the stopper and the medicament container walls define a cavity inside the medicament container; and wherein the pressure sensor is configured to measure a pressure inside the cavity ([0019], [0033]).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 30-35 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Richter (US 2019/0262544 A1).
With regard to claim 30, Richter discloses A method of determining an injection duration comprising: monitoring a pressure in a cavity of a medicament container using a pressure sensor ([0029]); determining a start time of an injection event when the pressure in the cavity decreases below a first threshold value ([0029]. [0151], [0152], pressure will spike when an injection starts and then drop indicating the beginning of the injection, see Fig. 5); determining an end time of the injection event when the pressure in the cavity increases above a second threshold value ([0029], [0151], [0152], the second spike in Fig. 5 indicates an end of injection); and determining the injection duration based on the start time and end time of the injection event ([0029]).
With regard to claim 31, Richter discloses wherein the first threshold value and the second threshold value are identical ([0151], [0152], see two spiking areas in Fig. 5). 
With regard to claim 32, Richter discloses comprising starting a time in response to determining the start ([0029], because Richter teaches measuring a start and end time, it necessarily is starting a timer of a sort in order to make this measurement). 
With regard to claim 33, Richter discloses wherein comprising starting the timer in response to determining the end time ([0029], because Richter teaches measuring a start and end time, it necessarily is starting and ending a timer of a sort in order to make this measurement). 
With regard to claim 34, Richter discloses wherein determining the start time comprises recording the start time of the injection event ([0029]). 
With regard to claim 35, Richter discloses wherein determining the end time comprises recording the end time of the injection event, and determining the injection duration comprises taking the difference between the recorded end time and the recorded start time of the injection event ([0029]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16-23, 25, 27, 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richter (US 2019/0262544 A1) in view of Deutsch (US 2014/0288408 A1).
With regard to claim 16, Richter discloses a medicament delivery device comprising: a medicament container (Fig. 1, element 8) comprising medicament container walls, a stopper (7) translatably disposed inside the medicament container; a pressure sensor (20/23); and a plunger (61), the plunger being operable to displace the stopper; wherein the stopper, container walls defined a cavity inside the medicament container; and wherein the pressure sensor is configured to measure the pressure inside the cavity ([029]). 
However, Richter does not explicitly show a sealing element. 
Deutsch teachews A medicament delivery device  (Fig. 1) comprising: a medicament container (6) comprising medicament container walls and a sealing element  (see near 1 at Fig. 1, but also element 4 of Fig. 10 which is a better representation of the same element); a stopper (generally at 36) translatably disposed inside the medicament container; a pressure sensor (21); and a plunger (16) passing through an axial bore of the sealing element, the plunger being operable to displace the stopper; wherein the sealing element, the stopper and the medicament container walls define a cavity inside the medicament container; and wherein the pressure sensor is configured to measure a pressure inside the cavity ([0019], [0033]).
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Richter with the sealing element as taught  by Deutsch for the purpose of retaining the plunger within the barrel and forming a closed cavity for pressure measurements ([0019], [0033]). 
With regard to claim 17, Richter discloses wherein the pressure sensor is configured to determine an injection duration from measurements of the pressure inside the cavity ([0029]).
With regard to claim 18, Richter discloses wherein the pressure sensor is configured to detect a plateau in the measurements of the pressure inside the cavity to determine the injection duration based on the length of the plateau ([0029], and [0151], [0152], Fig. 5).
With regard to claim 19, Richter discloses wherein the pressure sensor is configured to detect a start time of the injection and an end time of the injection ([0029]).
With regard to claim 20, Richter discloses wherein the pressure sensor is configured to determine the injection duration based on the difference between the start time and the end time ([0029]).
With regard to claim 21, Richter discloses wherein the pressure sensor is configured to identify a start of an injection when the pressure within the cavity decreases below a first threshold value ([0029]. [0151], [0152], pressure will spike when an injection starts and then drop indicating the beginning of the injection, see Fig. 5).
With regard to claim 22, Richter discloses wherein the pressure sensor is configured to identify an end of an injection when the pressure within the cavity increases above a second threshold value ([0029], [0151], [0152], the second spike in Fig. 5 indicates an end of injection). 
With regard to claim 23, Richter discloses wherein the first threshold value and the second threshold value are identical ([0151], [0152], see two spiking areas in Fig. 5).
With regard to claim 25, Richter discloses wherein the pressure sensor is located outside the cavity (see sensor arrangement 20 on the outside of the cavity).
With regard to claim 27, Richter discloses wherein the medicament delivery device is an autoinjector Fig. 1 and 2), the autoinjector comprising a drive mechanism (60) configured to actuate the plunger ([0134]).
With regard to claim 29, Richter discloses wherein the medicament container contains a medicament (within cartridge 6).

Claim(s) 24, 26, 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richter (US 2019/0262544 A1) in view of Deutsch (US 2014/0288408 A1) and in further view of Goldbrunner et al. (US 2009/0118680 A1).
With regard to claim 24, Richter/Deutsch teach the claimed invention except for a valve. 
Goldbrunner teaches a syringe type device (Fig. 5) with a sealing element (150) comprising a valve (144) extending from an inner wall of the axial bore configured to allow air into the cavity when the negative pressure inside the cavity exceeds a threshold value ([0019], [0027]). 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Richter/Deutsch with the valve as taught by Goldbrunner for the purpose of providing gas based on a pressure reading to the chamber ([0019], [0027]). 
With regard to claim 26, Richter/Deutsch discloses the claimed invention except for conduits in the sealing element. 
Goldbrunnger teaches wherein the sealing element comprises one or more conduits (144) fluidly connecting the cavity to the pressure sensor. 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Richter/Deutsch with the conduit as taught by Goldbrunner for the purpose of providing gas based on a pressure reading to the chamber ([0019], [0027]). 
With regard to claim 28, Richter/Deutsch discloses the claimed invention except for the plunger having one or more slits. 
Goldbrunnger teaches wherein the plunger  (120a, and 106a) comprises one or more slits (154/156), the slits fluidly connecting the cavity to an external atmosphere when the plunger is at a pre-defined depressed position (at 156).
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Richter/Deutsch with the slits as taught by Goldbrunner for the purpose of providing a relief valve for excessive pressure buildup ([0028]).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN P FARRAR whose telephone number is (571)270-1496. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Lauren P Farrar/Primary Examiner, Art Unit 3783